Per CuRiam.
The caveator challenges the authority of the trial court to set aside the verdict on the ground that in a caveat proceeding there are no parties, a nonsuit cannot be taken or directed, the issue must be passed on by the jury, and hence no discretionary power is lodged in the court to set the verdict aside. This Court has held the trial judge does have authority to set aside the verdict in his discretion when the verdict is against the greater weight of the evidence. On the authority of In re Westfeldt, 188 N.C. 702, 125 S.E. 531, and In re Hargrove, 207 N.C. 280, 176 S.E. 752, the order of the Superior Court of Cumberland County is
Affirmed.